Citation Nr: 1700831	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  09-32 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating higher than 10 percent for service-connected 
non-Hodgkin's lymphoma.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1960 to December 1962.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for non-Hodgkin's lymphoma and assigned an initial 0 percent, so noncompensable, disability rating.  The Veteran contested that initial rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Subsequently, in an August 2011 decision during the pendency of this appeal, the RO granted a higher 10 percent initial rating for this service-connected disability.  Because, however, that grant did not represent the maximum benefit allowable (i.e., highest possible rating), the claim remained on appeal since the Veteran also did not indicate he was content or satisfied with that greater rating.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  So this claim now concerns whether he is entitled to an even higher initial rating for this disability, meaning a rating even higher than 10 percent.

In support of this claim for an even greater level of compensation for this disability, the Veteran testified at a hearing at the RO in April 2014 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the proceeding is of record.

The Board has since twice remanded this claim to the Agency of Original Jurisdiction (AOJ) for further development and consideration - initially in December 2014 and more recently in January 2016.  Since that most recent remand, there has been the required compliance, certainly acceptable substantial compliance, with the Board's remand directives, in turn allowing the Board to proceed with its adjudication of this claim.  See Stegall v. West, 11 Vet. App. 268 (1998) (Where the remand orders of the Board are not complied with, the Board itself errs as a matter of law when it fails to ensure compliance).  But see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

The most probative (meaning most competent and credible) evidence shows the Veteran's non-Hodgkin's lymphoma causes weakness, easy fatigability, headaches, lightheadedness, or shortness of breath.


CONCLUSION OF LAW

The criteria are met for a higher 30 percent rating for the non-Hodgkin's lymphoma.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes 7700, 7715 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

General Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased-rating claim was filed (or even the year prior) until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as a "staged" rating.  And this is true irrespective of whether it is an initial or established rating at issue.  Fenderson v. West, 12 Vet. App. 119 (1999) (initial ratings); Hart v. Mansfield, 21 Vet. App. 505 (2007) (established ratings).

The Veteran contends that his non-Hodgkin's lymphoma is more advanced than what is contemplated by even the higher 10 percent rating he received during the pendency of this appeal (keeping in mind the disability initially was rated as 
0-percent disabling, so noncompensable).  The RO has evaluated his disability under 38 C.F.R. § 4.118, Diagnostic Codes "7715-7700."  See 38 C.F.R. § 4.27.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  This hyphenated diagnostic code may be read to indicate that non-Hodgkin's lymphoma is the service-connected disability, and that it is rated as if the residual condition is anemia under Diagnostic Code 7700.

Under Diagnostic Code 7715, non-Hodgkin's lymphoma with active disease or during a treatment phase warrants a 100 percent evaluation.  The 100 percent rating shall continue beyond the cessation of any surgical, radiation, antineoplastic 
chemotherapy or other therapeutic procedures.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 3.105(e) of this chapter.  If there has been no local recurrence or metastasis, rate on residuals.  38 C.F.R. § 4.117, Diagnostic Code 7715, Note (2015).

Under Diagnostic Code 7700, a 10 percent rating is warranted for anemia, hypochromic-microcytic and megaloblastic, such as iron-deficiency and pernicious anemia with hemoglobin 10gm/100ml or less with findings such as weakness, easy fatigability, or headaches.  A 30 percent evaluation is warranted for hemoglobin 8gm/100ml or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath.  A 70 percent evaluation is warranted for hemoglobin 7gm/100 ml or less, with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 120 beats per minute) or syncope (three episodes in the last six months).  A 100 percent rating is warranted for hemoglobin 5gm/100ml or less, with findings such as high output congestive heart failure or dyspnea at rest.

Factual Background and Analysis

The Veteran was afforded a VA examination in September 2010.  It was noted that he had received a diagnosis of non-Hodgkin's lymphoma in November 2001, so some 9 years earlier.  The malignancy had been in remission for 9 years, albeit with associated weakness (lack of strength).  It was noted there were no signs of anemia.  On objective physical examination, the Veteran's complete blood count was within normal limits.  His hemoglobin level was 14.9 gm/100ml.  The VA examiner noted that the Veteran's subjective factors included loss of energy.

The Veteran had another VA examination in December 2013.  He reported experiencing chills and fever every other night.  He noted continuous medication to control his condition, including monthly B12 injections.  Easy fatigability after walking for an hour, light headedness occurring once a week and lasting 30-60 seconds, intermittent shortness of breath, headaches once a month and a syncope episode that had occurred 2 years prior also were noted.  His hemoglobin level was 13.9 gm/100ml.

The Veteran had yet another VA examination in March 2015.  He was found to have weakness, easy fatigability, light headedness, shortness of breath, headaches, dyspnea on mild exertion and dyspnea at rest.  His hemoglobin level was 14.4gm/100ml.

The Veteran most recently had a VA examination in February 2016.  Weakness (he said he could not do physical labor due to weakness), easy fatigability (he said he was easily tired from routine activities) and shortness of breath (he said he was unable to walk up a flight of stairs without shortness of breath, but that he could walk on level surfaces) and night sweats were noted.  No recurring infections owing to his cancer were noted.  His hemoglobin level was 15 gm/100ml.

Based on this collective body of evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that his non-Hodgkin's lymphoma disability warrants an even higher 30 percent disability rating.  This even greater rating is assigned when hemoglobin is found to be 8gm/100ml or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath.  The report of the Veteran's September 2010 VA examination shows associated weakness and reported lack of strength and energy owing to the service-connected non-Hodgkin's lymphoma disability.  The report of the Veteran's December 2013 VA examination shows symptoms that include easy fatigability, light headedness, shortness of breath, and headaches.  The report of his March 2015 VA examination reflects that he has weakness, easy fatigability, light headedness, shortness of breath, headaches, and dyspnea on even mild exertion, indeed, even at rest.  The report of his most recent February 2016 VA examination shows weakness, easy fatigability and shortness of breath.  Consequently, there has been objective confirmation of the symptoms and consequent impairment required for the higher 30 percent rating (as opposed to the lesser 10 and 0 percent ratings).

While all examples identified for a 30 percent rating under Diagnostic Code 7700 have not been shown, the Board is of the opinion that the Veteran's non-Hodgkin's lymphoma symptomatology, on the whole, more nearly approximates the criteria for a 30 percent rating under Diagnostic Code 7700 versus any lesser rating.  38 C.F.R. §§ 4.3, 4.7.  So to this extent, the claim is granted.


The Board has considered assigning an even greater rating (meaning even greater than 30 percent), however, the record does not reflect that the Veteran has the symptomatology of the severity required for any higher evaluation.  As an example, in order for a 70 percent rating to be assigned, his hemoglobin has to be 7gm/100 ml or less, with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 120 beats per minute) or syncope (three episodes in the last six months).  This level of impairment has not been shown, however.

Also keep in mind the Veteran is separately evaluated for a surgical scar on his neck under Diagnostic Codes for disfigurement of the head, face, or neck and superficial scars that are painful on examination.  (See Diagnostic Codes 7800 and 7804, respectively).  He did not appeal the August 2011 and June 2014 rating decisions that assigned those initial ratings.  Therefore, the evaluation of the service-connected scar is not before the Board, and symptomatology associated with such cannot be considered when evaluating his non-Hodgkin's lymphoma disability under the General Rating Formula.  See 38 C.F.R. § 4.14 (VA's anti-pyramiding regulation).

Other Considerations

The evidence shows the Veteran's service-connected non-Hodgkin's lymphoma results in symptoms that include weakness, easy fatigability, headaches, lightheadedness, or shortness of breath, hence, the reason the Board is increasing his rating for this disability to 30 percent.  The Board finds that the rating criteria considered reasonably describe his disability level and this constellation of symptoms.  To the extent a type of effect is not listed in the rating criteria, it is the underlying symptom that results in the effect of the disability.  Thus, his disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation for the service-connected non-Hodgkin's lymphoma disability is adequate, and referral for extra-schedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321 (b)(1) (2015).


Moreover, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all of the service-connected disabilities experienced.  But this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  Thus, no basis for referring this case for extra-schedular consideration is presented.

As a final matter, in Rice v. Shinseki, 22 Vet. App. 447 (2009), it was held that a claim for a total disability rating based on individual unemployability (TDIU) is part and parcel of an increased-rating claim when such is raised expressly or implicitly by the record.  Here, though, during the Veteran's September 2010 VA examination, the examiner indicated the effect of the Veteran's condition on his usual occupation was none.  It was explained that the Veteran was retired and that the effect on his daily activity was chronic weakness and fatigue.  The weakness and fatigue, however, are contemplated by the 30 percent schedular rating he has for the cancer.  38 C.F.R. §§ 4.1, 4.15.  His December 2013 VA examination report shows that the VA examiner noted that the Veteran had been retired since 2003, as a community college teacher, due to his lymphoma and that he kept busy doing genealogy research.  The March 2015 VA examiner indicated the Veteran's symptoms, including his fever, headaches, light headedness, shortness of breath, weakness and fatigue, reduced his ability to do physical activities.  The February 2016 VA examination report shows that he was able to do activities of daily living but did not do any physical labor, nor prolonged walking or standing.  It was reiterated that he had retired in 2003 because of fatigue.  Again, though, while the evidence regarding the functional impact of his service-connected disability reveals symptoms contemplated in the schedular ratings, there is no evidence of record showing that his non-Hodgkin's lymphoma renders him unemployable - meaning incapable of obtaining or maintaining employment that could be considered substantially gainful versus just marginal in comparison when considering his level of education, prior work experience and training, but not his age or impairment owing to disabilities that are not service connected.  Accordingly, a derivative TDIU claim has not been raised, and no action pursuant to Rice is necessary.


ORDER

A higher 30 percent rating is granted for the non-Hodgkin's lymphoma, though no greater rating, subject to the statutes and regulations governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


